Citation Nr: 1621469	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating, prior to January 25, 2011, and in excess of 10 percent, on and after January 25, 2011, for service-connected eczema.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1996 to October 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the Veteran's eczema claim in July 2014 for additional development and the claim is now back before the Board for appellate review. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, a remand is required in light of the recent decision issued by the U.S. Court of Appeals, Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016), wherein the Court found that use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, as described by the criteria under Diagnostic Code 7806, is inclusive of topical corticosteroids.  As such, the frequency with which the Veteran uses his topical corticosteroids is at issue, however, the current medical opinions of record do not adequately provide the Board with sufficient facts to evaluate the Veteran's claim.  

The Board notes that the Veteran was afforded VA examinations in connection with his increased rating claim in July 2010, May 2012, and November 2014.  However, the July 2010 examiner noted that the Veteran was using topical corticosteroid cream as treatment for his condition, but did not indicate the actual frequency of use.  The May 2012 examiner then noted that the Veteran was using topical corticosteroid creams to treat his eczema, and described such use as near constant.  Finally, the November 2014 examiner noted that the Veteran had been treated with increasingly potent topical corticosteroids, and reported that at that time, the Veteran was using clobetasol cream, sparingly, and fluocinonide gel, on average, once per day.  However, it was not noted how frequently the Veteran had used these treatments over the previous 12 months.  The evidence of record is therefore, unfortunately, incomplete as to the frequency of use of these topical treatments.

Further, the Veteran also submitted a private DBQ form in connection with his claim, dated May 2014, which noted that, over the last 12 months, the Veteran had been treated with a topical corticosteroid cream for more than 6 weeks, but not constantly.  This opinion appears to potentially conflict with the November 2014 VA examination, which noted daily use of fluocinonide gel.  As such, the Board finds that the Veteran should be afforded a VA medical opinion, in order to determine the severity and manifestation of the Veteran's eczema for the relevant time period on appeal, to include the frequency with which he has used any and all topical corticosteroid treatment(s). 

As the claim is being remanded, the AOJ should contact the Veteran to request any additional medical treatment records, to include any updated pharmacy records, which may show the frequency of use of his corticosteroid treatments, and attempt to obtain the records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all outstanding or updated health care providers who have provided treatment for his eczema disorder since approximately June 2008, to include any outstanding pharmacy records.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA medical opinion to determine the severity and manifestation of his service-connected eczema disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should review the Veteran's claims file, to include private medical records, VA medical records, testimony, photographs of the skin disorder, and all prior VA and private examinations of the Veteran, and opine as to the nature and extent of the service-connected eczema, to include any scarring associated therewith, for the entire appeals period - from June 5, 2008 to the present.  

The examiner is asked to specifically comment on the frequency of use of topical corticosteroid creams/gels/shampoo used by the Veteran for this period, to include noting whether such use occurred for a total duration of less than six weeks during the entire appeals period (from June 2008), for a total duration of 6 weeks or more, but not constantly for the entire appeals period, or whether such use occurred for a total duration of constant or near-constant use for the entire appeals period.  See Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016) (use of topical corticosteroid is systemic therapy).  

The examiner is asked to identify all other medication used by the Veteran for his service-connected skin disorder since June 5, 2008 and indicate whether each is a systemic therapy that is like or similar to corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016) ("Because 'systemic therapy,' which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating. Mauerhan, 16 Vet. App. at 442.")

A rationale for the examiner's opinions must be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


